DETAILED ACTION
Election/Restrictions
Applicant’s election of Species A in the reply filed on July 27, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claim 10 is withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hinrichs (US 4,455,268) in view of Nelson (US 20090243128).
As to claim 1, Hinrichs teaches a method of fabricating a part from an uncured fiber reinforced plastic (Abstract) that may be provided as a stack (1:37).  Hinrichs inherently teaches that the uncured fiber reinforced plastic is placed on a forming tool surface (1:35-46) and heated to a curing temperature (4:6-24).  Hinrichs provides an array of ultrasonic transducers (4:66-5:7; 4:37-62; Fig. 4, item 22) and obtaining and processing the data from the array during the curing process (8:25-41).
Hinrichs does not specifically teach that the transducer array is provided on the forming surface.
Nelson teaches a sensor (30) that may be provided on the mold surface and composite material on the sensor.  In the combination, Hinrichs provides an array of ultrasonic transducers and Nelson shows that it would be obvious to place the Hinrichs sensors on the mold surface.
It would have been prima facie obvious to incorporate the Nelson sensor location into Hinrichs because Hinrichs teaches/suggests sensors (22) in contact with the article being formed, and Nelson provides a mold that places sensors in contact with the article being formed, consistent with the Hinrichs teaching/suggestion.
As to claim 2, Nelson teaches bagging a composite material with a ply stack (Fig. 1, item 22).  In the combination with Hinrichs (provides a transducer array) and Nelson (sensor underneath the vacuum bag), the combination provides all claimed features for the reasons described in the rejection of claim 1. As to claims 3, 4, and 6, Hinrichs obtains transmission data during curing (5:3), but Nelson also provides a sensor structure interpreted to be a pulse echo arrangement (Fig. 1). In the combination, one would have found it obvious to use either transmission data (Hinrichs) or pulse echo (Nelson) ultrasound, and to control the Hinrichs heating profile in response.  As to claims 5, 7-9, the Hinrichs heating inherently occurs according to a profile (5:47-55) while the Hinrichs apparatus measures through transmission ultrasonic data using the ultrasonic transducer array (5:2-6).  Hinrichs teaches that a controller/computer (Fig. 4, items 54, 56, and 58) are coupled to the heater (36) surrounding the forming tool (within autoclave 34).  The controller/computer are configured to operate the heater (36) to heat the forming surface to the cure temperature.  As to claim 11, the Hinrichs transducers array are inherently or obviously arranged in a pattern.
As to claim 17, Hinrichs teaches a method of fabricating a part from an uncured fiber reinforced plastic (Abstract) that may be provided as a stack (1:37).  Hinrichs inherently teaches that the uncured fiber reinforced plastic is placed on a forming tool surface (1:35-46) and heated using a heater (38) to a curing temperature (4:6-24).  Hinrichs provides an array of ultrasonic transducers in a pattern (4:66-5:7; 4:37-62; Fig. 4, item 22). Hinrichs provides a controller/computer (Fig. 4, items 54-58) coupled to the ultrasonic transducer array and obtaining and processing the data from the ultrasonic transducer array during the curing process (8:25-41).
Hinrichs does not specifically teach that the transducer array is provided on the forming surface.
Nelson teaches a sensor (30) that may be provided on the mold surface and composite material on the sensor.  In the combination, Hinrichs provides an array of ultrasonic transducers and Nelson shows that it would be obvious to place the Hinrichs sensors on the mold surface.
It would have been prima facie obvious to incorporate the Nelson sensor location into Hinrichs because Hinrichs teaches/suggests sensors (22) in contact with the article being formed, and Nelson provides a mold that places sensors in contact with the article being formed, consistent with the Hinrichs teaching/suggestion.
As to claim 18, the Hinrichs heating inherently occurs according to a profile (5:47-55) while the Hinrichs apparatus measures through transmission ultrasonic data using the ultrasonic transducer array (5:2-6).  Hinrichs teaches that a controller/computer (Fig. 4, items 54, 56, and 58) are coupled to the heater (36) surrounding the forming tool (within autoclave 34) and are inherently programmed to modify the profile.  
As to claim 19, Hinrichs teaches a method of fabricating a part from an uncured fiber reinforced plastic (Abstract) that may be provided as a stack (1:37).  Hinrichs inherently teaches that the uncured fiber reinforced plastic is placed on a forming tool surface (1:35-46) and heated using a heater (38) to a curing temperature (4:6-24).  Hinrichs provides an array of ultrasonic transducers in a pattern (4:66-5:7; 4:37-62; Fig. 4, item 22). Hinrichs provides a controller/computer (Fig. 4, items 54-58) coupled to the ultrasonic transducer array and obtaining and processing the data from the ultrasonic transducer array during the curing process (8:25-41).
Hinrichs does not specifically teach that the transducer array is provided on the forming surface.
Nelson teaches a sensor (30) that may be provided on the mold surface and composite material on the sensor.  In the combination, Hinrichs provides an array of ultrasonic transducers and Nelson shows that it would be obvious to place the Hinrichs sensors on the mold surface.
It would have been prima facie obvious to incorporate the Nelson sensor location into Hinrichs because Hinrichs teaches/suggests sensors (22) in contact with the article being formed, and Nelson provides a mold that places sensors in contact with the article being formed, consistent with the Hinrichs teaching/suggestion.
As to claim 20, the Hinrichs heating inherently occurs according to a profile (5:47-55) while the Hinrichs apparatus measures through transmission ultrasonic data using the ultrasonic transducer array (5:2-6).  Hinrichs teaches that a controller/computer (Fig. 4, items 54, 56, and 58) are coupled to the heater (36) surrounding the forming tool (within autoclave 34) and are inherently programmed to modify the profile.  

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hinrichs (US 4,455,268) in view of Nelson (US 20090243128), and further in view of Pridie (US 20090091052).
As to claims 12 and 13, Hinrichs teaches an ultrasonic transducer array (see rejection of claim 1) but is silent to a flexible array on a curved forming surface and a sensor array in direct contact with the forming surface.  Pridie shows a mold/forming surface (Fig. 8, form tool) with a sensor array (30) directly in contact and conforming to a curved mold/forming surface.  It would have been prima facie obvious to incorporate these features from Pridie into the modified Hinrichs process as an obvious improvement in order to fabricate parts having a curvature.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinrichs (US 4,455,268) in view of Nelson (US 20090243128), and further in view of Auffray (US 20150346160).
As to claims 14 and 15, Hinrichs and Nelson collectively provide a first ultrasonic transducer array and a reinforced plastic ply stack on the first ultrasonic transducer array (Hinrichs) conforming to a mold surface.
Hinrichs and Nelson are silent to a second tool and second ultrasonic transducer array disposed on the fiber reinforced plastic ply stack configured to form the part.
Auffray teaches a first ultrasonic transducer array (16r) below a composite material (11) and a second tool containing a second ultrasonic transducer array (16e; [0053]).
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate a second tool and second ultrasonic transducer array into the modified Hinrichs process as an obvious technique applicable to Hinrichs which provides the ability to check the quality of the composite through the thickness of the article. 



Claims 1-9, 11-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hinrichs (US 4,455,268) in view of Pridie (US 20090091052).
As to claim 1, Hinrichs teaches a method of fabricating a part from an uncured fiber reinforced plastic (Abstract) that may be provided as a stack (1:37).  Hinrichs inherently teaches that the uncured fiber reinforced plastic is placed on a forming tool surface (1:35-46) and heated to a curing temperature (4:6-24).  Hinrichs provides an array of ultrasonic transducers (4:66-5:7; 4:37-62; Fig. 4, item 22) and obtaining and processing the data from the array during the curing process (8:25-41).
Hinrichs does not specifically teach that the transducer array is provided on the forming surface.
Pridie teaches a flexible mat (Fig. 9, item 30) containing an array of sensors ([0051]) provided on a forming surface.  In the combination, one would have recognized the Pridie flexible mat on a forming surface to be an alternative way to place the Hinrichs ultrasonic transducer array in contact with a composite material.
It would have been prima facie obvious to incorporate a flexible mat from Pridie into Hinrichs because Hinrichs teaches/suggests sensors (22) in contact with the article being formed, and Pridie provides an obvious interchangeable substitute manner of placing sensors in contact with a composite material.
As to claim 2, Pridie teaches a vacuum bag (diaphragm 4; vacuum in [0036]) surrounding a composite material with the flexible mat containing the sensors (30) below the composite material.  As to claims 3, 4, and 6, Hinrichs obtains transmission data during curing (5:3), but is also interpreted to be a pulse echo arrangement. The ultrasonic transducer array is used in controlling the Hinrichs heating profile in response (see Data Acquisition Module and CPU and Fig. 5).  As to claims 5, 7-9, the Hinrichs heating inherently occurs according to a profile (5:47-55) while the Hinrichs apparatus measures through transmission ultrasonic data using the ultrasonic transducer array (5:2-6).  Hinrichs teaches that a controller/computer (Fig. 4, items 54, 56, and 58) are coupled to the heater (36) surrounding the forming tool (within autoclave 34).  The controller/computer are configured to operate the heater (36) to heat the forming surface to the cure temperature.  As to claim 11, the Hinrichs transducers array are inherently or obviously arranged in a pattern.  As to claims 12 and 13, while Hinrichs does not specifically depict the structure of the mold/forming surface and the ultrasonic transducer array directly contacting the mold/forming surface, Pridie shows a mold/forming surface (Fig. 8, form tool) with a sensor array (30) directly in contact and conforming to the mold/forming surface.  This feature would have been obvious for the same reasons described in the rejection of claim 1.
As to claim 17, Hinrichs teaches a method of fabricating a part from an uncured fiber reinforced plastic (Abstract) that may be provided as a stack (1:37).  Hinrichs inherently teaches that the uncured fiber reinforced plastic is placed on a forming tool surface (1:35-46) and heated using a heater (38) to a curing temperature (4:6-24).  Hinrichs provides an array of ultrasonic transducers in a pattern (4:66-5:7; 4:37-62; Fig. 4, item 22). Hinrichs provides a controller/computer (Fig. 4, items 54-58) coupled to the ultrasonic transducer array and obtaining and processing the data from the ultrasonic transducer array during the curing process (8:25-41).
Hinrichs does not specifically teach that the transducer array is provided on the forming surface.
Pridie teaches a flexible mat (Fig. 9, item 30) containing an array of sensors ([0051]) provided on a forming surface.  In the combination, one would have recognized the Pridie flexible mat on a forming surface to be an alternative way to place the Hinrichs ultrasonic transducer array in contact with a composite material.
It would have been prima facie obvious to incorporate a flexible mat from Pridie into Hinrichs because Hinrichs teaches/suggests sensors (22) in contact with the article being formed, and Pridie provides an obvious interchangeable substitute manner of placing sensors in contact with a composite material.
As to claim 18, the Hinrichs heating inherently occurs according to a profile (5:47-55) while the Hinrichs apparatus measures through transmission ultrasonic data using the ultrasonic transducer array (5:2-6).  Hinrichs teaches that a controller/computer (Fig. 4, items 54, 56, and 58) are coupled to the heater (36) surrounding the forming tool (within autoclave 34) and are inherently programmed to modify the profile (Fig. 5).  
As to claim 19, Hinrichs teaches a method of fabricating a part from an uncured fiber reinforced plastic (Abstract) that may be provided as a stack (1:37).  Hinrichs inherently teaches that the uncured fiber reinforced plastic is placed on a forming tool surface (1:35-46) and heated using a heater (38) to a curing temperature (4:6-24).  Hinrichs provides an array of ultrasonic transducers in a pattern (4:66-5:7; 4:37-62; Fig. 4, item 22). Hinrichs provides a controller/computer (Fig. 4, items 54-58) coupled to the ultrasonic transducer array and obtaining and processing the data from the ultrasonic transducer array during the curing process (8:25-41).
Hinrichs does not specifically teach that the transducer array is provided on the forming surface.
Pridie teaches a flexible mat (Fig. 9, item 30) containing an array of sensors ([0051]) provided on a forming surface.  In the combination, one would have recognized the Pridie flexible mat on a forming surface to be an alternative way to place the Hinrichs ultrasonic transducer array in contact with a composite material.
It would have been prima facie obvious to incorporate a flexible mat from Pridie into Hinrichs because Hinrichs teaches/suggests sensors (22) in contact with the article being formed, and Pridie provides an obvious interchangeable substitute manner of placing sensors in contact with a composite material.
As to claim 20, the Hinrichs heating inherently occurs according to a profile (5:47-55) while the Hinrichs apparatus measures through transmission ultrasonic data using the ultrasonic transducer array (5:2-6).  Hinrichs teaches that a controller/computer (Fig. 4, items 54, 56, and 58) are coupled to the heater (36) surrounding the forming tool (within autoclave 34) and are inherently programmed to modify the profile (Fig. 5).  

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinrichs (US 4,455,268) in view of Pridie (US 20090091052), and further in view of Auffray (US 20150346160).
As to claims 14 and 15, Hinrichs and Pridie collectively provide a first ultrasonic transducer array and a reinforced plastic ply stack on the first ultrasonic transducer array (Hinrichs) conforming to the forming surface (as taught by Pridie).
Hinrichs and Pridie are silent to a second tool and second ultrasonic transducer array disposed on the fiber reinforced plastic ply stack configured to form the part.
Auffray teaches a first ultrasonic transducer array (16r) below a composite material (11) and a second tool containing a second ultrasonic transducer array (16e; [0053]).
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate a second tool and second ultrasonic transducer array into the modified Hinrichs process as an obvious technique applicable to Hinrichs which provides the ability to check the quality of the composite through the thickness of the article. 

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The prior art simply does not provide a heat blanket with a first ultrasonic transducer array on the surface of the heat blanket.  Hinrichs, Nelson, and Pridie each show that it is conventional to heat using an autoclave, but a heating blanket is not disclosed by the prior art in combination with the specific first ultrasonic transducer array.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742